
	
		I
		112th CONGRESS
		2d Session
		H. R. 5432
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  footwear.
	
	
		1.Certain women’s
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with uppers of textile material other than vegetable
						fibers and having outer soles with textile materials having the greatest
						surface area in contact with the ground, but not taken into account under the
						terms of additional U.S. note 5 to chapter 64 of the HTSUS, other than house
						slippers, the forgoing for women (provided for in subheading
						6404.19.37)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
